DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0316595 A1 to Kuchelmeister (Kuchelmeister). Since Kuchelmeister was originally published in German a machine translation was relied upon for the basis of this rejection.
In reference to claim 12, Kuchelmeister discloses an exhaust system for an internal combustion engine, the exhaust system comprising: an exhaust gas treatment unit (1, Fig. 1); and a housing (6, Fig. 5) enclosing the exhaust gas treatment unit, the housing comprising: a first housing shell area with a first meshing formation (11); and a second housing shell area with a second meshing formation (10), wherein: the first housing shell area cooperates with the second housing shell area to at least partially enclose a housing interior; the first housing shell area is connected with the second housing shell area in a connection area (along slot 8); the first meshing formation positive-lockingly meshes with the second meshing formation (par. 0011); the first meshing formation comprises a meshing opening; and the second meshing formation comprises a meshing strap meshing with the meshing opening (see Fig. 5).
In reference to claim 13, Kuchelmeister discloses an exhaust system in accordance with claim 12, wherein the meshing strap meshes with the associated meshing opening and meshes over an outer side of the first housing shell area (would occur when being assembled), which outer side is oriented facing away from the housing interior.
In reference to claim 19, Kuchelmeister discloses an exhaust system in accordance with claim 12, wherein: the first meshing formation comprises the meshing opening and at least an additional meshing opening to provide a plurality of meshing openings following one another in a direction of a housing longitudinal axis (see Fig. 5); and the second meshing formation comprises the meshing strap and at least one additional meshing strap to provide a plurality of meshing straps following one another in the direction of the housing longitudinal axis (see Fig. 5).
In reference to claim 20, Kuchelmeister discloses an exhaust system in accordance with claim 12, wherein: in the connection area, the first housing shell area has a first contact edge extending from a housing circumferential wall of the first housing shell area in the direction of the housing interior (through the thickness of 6); or in the connection area the second housing shell area has a second contact edge extending from a housing circumferential wall of the second housing shell area in the direction of the housing interior (through the thickness of 6); or in the connection area, the first housing shell area has a first contact edge extending from a housing circumferential wall of the first housing shell area in the direction of the housing interior and the second housing shell area has a second contact edge extending from a housing circumferential wall of the second housing shell area in the direction of the housing interior.
	In reference to claims 1, 2, 8 and 9, the housing claimed is substantively identical to the housing recited in claims 12, 13, 19 and 20. See rejections above; the same rationale applies.
In reference to 10, Kuchelmeister discloses an exhaust system housing in accordance with claim 1, wherein in the connection area the meshing opening of the first meshing formation is provided in a housing circumferential wall of the first housing shell area (see Fig. 5).
In reference to claim 11, Kuchelmeister discloses an exhaust system housing in accordance with claim 1, wherein the first housing shell area and the second housing shell area are connected to one another in two connection areas extending essentially in a direction of a housing longitudinal axis (see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchelmeister as applied to claims 1 and 12 above, and further in view of US 6,571,429 B2 to Yeh (Yeh).
In reference to claims 3-7 and 14-18, Kuchelmeister discloses an exhaust system housing in accordance with claim 1 and an exhaust system in accordance with claim 12, but fails to explicitly disclose the specific features of the meshing strap. However, Yeh discloses a meshing formation for an element with a circular cross section that is similar in shape to the housing shell of Kuchelmeister:
In reference to claims 3 and 14, wherein the meshing strap comprises: a first strap section (15, Fig. 3) connected to the second housing shell area and passing through the associated meshing opening (14) when the housing shell areas are connected to one another; and a second strap section (151) adjoining the first strap section and extending behind the first housing shell area (see Fig. 3C; the housing shell area corresponding to the face of 11).
In reference to claims 4 and 15, wherein: the first strap section extends starting from a first connection area of the first strap section to the second housing shell area in the direction of the housing interior; and the second strap section extends starting from a second connection area of the second strap section to the first strap section approximately in the direction of the first connection area (see Fig. 3).
In reference to claims 5 and 16, wherein the first strap section (15) has, starting from the first connection area, a greater length of extension than the second strap section (151) starting from the second connection area (see Fig. 3A).
In reference to claims 6 and 17, wherein when the first strap section passes through the meshing opening (14), the first strap section and the second strap section extend diverging from one another starting from the second connection area (see Fig. 3C).
In reference to claims 7 and 18, wherein: the first strap section and the second strap section are elastically flexibly connected to one another in the second connection area and/or the first strap section or/and the second strap section are configured in an elastically flexibly such that the two strap sections are moveable towards one another for inserting the meshing strap into the meshing opening (see Fig. 3B); with the meshing strap inserted into the meshing opening, the two strap sections are positioned in relation to one another such that the second strap section extends behind the first housing shell area on an inner side thereof, the inner side facing the housing interior (see Fig. 3C).
	All claimed elements and their functions are known in the art. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the meshing structure disclosed by Yeh for the meshing structure of Kuchelmeister. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the two structures perform the same function and the substitution would result merely in a change in shape, which has been held as an obvious matter of choice to one of ordinary skill absent persuasive evidence that the particular configuration of the claimed apparatus is significant (see MPEP 2144.04).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be relied upon in a subsequent office action:
US 2013/0306184 A1 and US 2,698,031 A each disclose an apparatus that anticipates at least claims 1-4 (see Figs. 7, 9C and Figs. 4-6, respectively); and 
FR 2914039 A1 discloses a meshing structure for an exhaust component with the features of claims 3-7 and 14-18(see Figs. 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
09 April 2021